In the
                              Court of Appeals
                      Second Appellate District of Texas
                               at Fort Worth
                                 No. 02-21-00083-CV

IN RE L.J., Relator                        §   Original Proceeding

                                           §   442nd District Court of Denton County, Texas

                                           §   Trial Court No. 19-7757-362

                                           §   April 29, 2021

                                           §   Memorandum Opinion by Justice Kerr

                                    JUDGMENT

       This court has considered relator’s petition for writ of mandamus and petition

for writ of habeas corpus and holds that the petition for writ of mandamus should be

conditionally granted and the petition for writ of habeas corpus should be dismissed.

Accordingly, we conditionally grant the writ of mandamus and direct the trial court to

dismiss the underlying case. Our writ will issue only if the trial court fails to comply.

We dismiss the petition for writ of habeas corpus for want of jurisdiction.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr